In re Saulsberry, Kenneth; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA92-0574; Parish of Terrebonne, Thirty-Second Judicial District Court, Div. “B”, No. 216,159.
Granted in part; denied in part. Defendant’s sentence is vacated and this case is remanded for resentencing. The record of sentencing does not demonstrate adequate compliance with La.C.Cr.P. art. 894.1, nor provide a factual basis for imprisonment for the defendant, a second felony offender. Upon resentencing, the district court should comply with La.C.Cr.P. art. 894.1 as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission in determining the appropriate sentence to be imposed. Defendant’s application is otherwise denied.
LEMMON, J., dissents from the order.
MARCUS, J., not on panel.